PER CURIAM.
The appellant, Gary Fournier, pled guilty to the charge of possession of over 100 pounds of marijuana with the intent to sell in violation of section 893.18(l)(a)2, Florida Statutes (1978 Supp.). He reserved for appeal the court’s denial of his motion to dismiss in which he challenged the constitutionality of the statute.
For the reasons expressed in Town v. State ex rel. Reno, 377 So.2d 648 (Fla.1979); State v. Cheatham, 376 So.2d 1167 (Fla.1979); and Hamilton v. State, 366 So.2d 8 (Fla.1978); we reject the appellant’s argument and affirm the action of the trial court.
It is so ordered.
ENGLAND, C. J., and BOYD, OVER-TON, SUNDBERG, ALDERMAN and MCDONALD, JJ., concur.
ADKINS, J., dissents.